1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     MICHAEL J. FLYNN, et al.,                          Case No. 3:19-cv-00239-MMD-CLB

7                                    Plaintiffs,                       ORDER
             v.
8
      MICHAEL LOVE, et al.,
9
                                 Defendants.
10

11          Plaintiffs William Sheridan and Michael Tabb, among others, brought this

12   contractual dispute in early May 2019. (ECF Nos. 1, 5 (First Amended Complaint).)

13   Defendants have yet to file an answer to the operative complaint nor have they moved for

14   summary judgment. (See also ECF No. 19.) Sheridan and Tabb presently move to

15   voluntarily dismiss their claims against all Defendants without prejudice. (ECF Nos. 20,

16   21.) The Court will grant their motions.

17          Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

18   without a court order by filing “a notice of dismissal before the opposing party serves either

19   an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court

20   grants Sheridan and Tabb’s motions to voluntarily dismiss this action because no

21   responsive pleading has been filed in this case. As such, the Court dismisses their claims

22   without prejudice.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1          It is therefore ordered that Plaintiffs William Sheridan and Michael Tabb’s motions

2    for voluntary dismissal (ECF Nos. 20, 21) are granted. Sheridan and Tabb’s claims against

3    Defendants are dismissed without prejudice.

4          DATED THIS 12th day of December 2019.

5

6
                                             MIRANDA M. DU
7                                            CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
